UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-1705


DARAMUS JONES,

                 Plaintiff - Appellant,

          v.

FREDA THORNTON, owner,

                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:16-cv-00576-JCC-ID)


Submitted:   September 29, 2016            Decided:   October 3, 2016


Before SHEDD, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daramus Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Daramus Jones appeals the district court’s order dismissing

his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C. § 1915A(b)

(2012).     We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.      Jones v. Thornton, No. 1:16-cv-00576-JCC-IDD

(E.D. Va. June 6, 2016).      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this   court   and   argument   would   not   aid   the

decisional process.



                                                                   AFFIRMED




                                    2